NOS. 12-11-00211-CR
                                           12-11-00212-CR

                           IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

KATHRYN LYNNE GREEN,                                       §     APPEAL FROM THE 114TH
APPELLANT

V.                                                         §     JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                   §     SMITH COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                          PER CURIAM
          Appellant pleaded guilty to possession of a controlled substance with intent to deliver
(methamphetamine in the amount of four grams or more but less than two hundred grams) and
unlawful possession of a firearm by a felon. In accordance with the terms of a plea bargain
agreement with the State, the trial court sentenced Appellant to imprisonment for twenty years and
seven years, respectively. Appellant filed a notice of appeal.
          We have received the trial court's certification showing that this is a plea bargain case and
Appellant has no right to appeal. See TEX. R. APP. P. 25.2(a)(2). The certification is signed by
Appellant and her trial counsel. The clerk’s record supports the trial court’s certification. See
Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005). Accordingly, we dismiss the
appeal.
Opinion delivered July 20, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.


                                              (DO NOT PUBLISH)